DETAILED ACTION
	This office action is in response to the Request for Continued Examination (RCE) filed on July 14, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11-15, 18, 19, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Elenes et al. (U.S. Publication No. 2019/0013281 – cited in PTO-892 issued on 08/13/2020), hereinafter Elenes, in view of Cooley et al. (U.S. Publication No. 2018/0135408 – cited in PTO-892 issued on 02/22/2021), hereinafter Cooley, and Zhang et al. (U.S. Publication No. 2019/0320403), hereinafter Zhang.
Regarding claim 1, Elenes discloses (see Figures 6, 7) an electromagnetic (EM) pulse protection circuit (675) for an integrated circuit (600 – see paragraph [0023]), comprising: alarm circuitry (680) configured to receive (via 701) a detection signal (detect signal – see paragraph [0026]) and, in response thereof, generate (via 703, 715, 742) an alarm signal (output of 715) that indicates detection of an EM pulse attack (EMP attack – see paragraphs [0026], [0029]); and detection circuitry including an antenna (684 – see paragraphs [0027]-[0029]) configured to generate the detection signal (detect signal – see paragraph [0026]) in response to the EM pulse attack (EMP attack – see paragraph [0029]) on the integrated circuit (600), wherein the detection signal is a differential voltage induced at the antenna (see paragraph [0031]), and wherein the EM pulse protection circuit (675) is located on-chip (see paragraphs [0023], [0037], [0038]) with the integrated circuit (600). 
Elenes does not disclose wherein the detection signal is a differential voltage induced at two terminals of the antenna and validation circuitry configured to validate integrity of the antenna by checking latency of a signal propagating through the antenna. 
Cooley, however, teaches (see Figures 9-13) that it is well known in the art for a detection circuitry (505) including an antenna (501) configured to generate a detection signal (antenna signal – see paragraph [0225]) in response to an EM pulse attack (telemetry signal – see paragraphs [0223]-[0228]) to further comprise: wherein the detection signal (antenna signal) is a differential voltage (time varying voltage difference across electrodes 503a and 503b – see paragraphs [0225], [0248]) induced at two (electrodes 503a and 503b – see paragraph [0225], [0248]) of the antenna (501).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to replace the antenna of Elenes with the antenna of Cooley and configure the detection signal to be a differential voltage induced at two terminals of the antenna in the EM pulse protection circuit of Elenes, as taught by Cooley (see paragraphs [0224], [0225], [0248]), in order to reduce or eliminate common mode noise generated in the detection circuitry, thus improving the overall efficiency and performance of the system. 
	Furthermore, Zhang teaches (see Figures 1-2) that it is well known in the art to validate integrity (positioning precision of antenna for proper and efficient utilization – see paragraphs [0085]-[0091]) of an antenna (101) via validation circuitry (103) by checking latency (see paragraphs [0086]-[0091]) of a signal (radio signal – see paragraph [0087]) propagating through the antenna (101).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include validation circuitry configured to validate integrity of the antenna by checking latency of a signal propagating through the antenna in the EM pulse protection circuit of Elenes, as taught by Zhang (see paragraphs [0009]-[0047], [0085]-[0111]), in order to increase positioning precision to ensure proper and efficient utilization of the antenna, to prevent displacement, malfunction and/or damage to the antenna, and to improve the accuracy of the transmission and reception of a signal within the system, thus improving the overall efficiency and performance of the system.
	Regarding claim 2, Elenes further discloses (see Figures 6, 7) the EM pulse protection circuit (675) as recited in Claim 1, further comprising an amplifier (701) configured to receive and amplify (see paragraphs [0030]-[0032]) the detection signal (detect signal – see paragraph [0026]), and provide the amplified detection signal (output of 701) to the alarm circuitry (680) to generate the alarm signal (output of 715). 
	Regarding claim 3, Elenes discloses (see Figures 6, 7) the EM pulse protection circuit (675) as recited in Claim 1, except wherein the differential voltage induced is due to mutual coupling (k) between the antenna and an attack probe coil used for the EM pulse attack. 
	Elenes, however, teaches (see Figures 3-5) that it is well known in the art for the mutual coupling between an antenna (in 410) and an attack probe coil (440) used for an EM pulse attack (EMP faults – see paragraphs [0019]-[0021]) to induce a differential voltage (glitch voltage) to generate a detection signal in response to the EM pulse attack (see paragraphs [0018]-[0022]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include wherein the differential voltage induced is due to mutual coupling (k) between the antenna and an attack probe coil used for the EM pulse attack in the EM pulse protection circuit of Elenes, as taught by Elenes (see paragraphs [0002]-[0003], [0018]-[0022]), to monitor the integrated circuit and determine locations on the integrated circuit in which an EM pulse attack could cause failure or malfunction of operation of the integrated circuit in order to provide protection to the integrated circuit from potential EM pulse attacks by hackers attempting to gain access to cryptographic integrated circuits in an effort to steal valuable secure user data and information, thus improving the overall efficiency, performance and security of the system. 
Regarding claim 6, Elenes further discloses (see Figures 6, 7) the EM pulse protection circuit (675) as recited in Claim 1, wherein the detection signal (detect signal – see paragraph [0026]) is an analog signal (broadband signal – see paragraphs [0030]-[0032]) and the alarm circuitry (680) converts the detection signal (via 703, 742) to a digital alarm signal (The alarm signal is the output of logic gate 715 – i.e., a digital electronic component – which outputs a logic high or a logic low – i.e., digital signals – to a response circuit 635 configured to receive the alarm signal and perform a defensive action in response. Therefore, the detection signal is an analog signal which is converted via 703 and 742 of alarm circuitry 680 into a digital alarm signal. – see paragraphs [0030]-[0032]).
	Regarding claim 7, Elenes further discloses (see Figures 6, 7) the EM pulse protection circuit (675) as recited in Claim 6, wherein the alarm circuitry (680) includes a comparator (703 – 703 compares the peak power of the internal signal to the predetermined threshold. – see paragraph [0031]) that receives (via 742) and processes the detection signal (see paragraphs [0031]-[0032]), and provides an output to a logic gate (715) to generate the digital alarm signal (output of 715 – see paragraphs [0031]-[0032]).
Regarding claim 8, Elenes further discloses (see Figures 6, 7) the EM pulse protection circuit (675) as recited in Claim 7, wherein the comparator (703) is a Schmitt trigger (see paragraphs [0030]-[0032]) that produces a clock edge (see paragraph [0031]) for the logic gate (715) to generate the digital alarm signal (output of 715 – see paragraphs [0031]-[0032]).
Regarding claim 9, Elenes further discloses (see Figures 6, 7) the EM pulse protection circuit (675) as recited in Claim 8, further comprising an op amp (701) configured to receive and amplify the detection signal (detect signal – see paragraph [0026]) and provide the amplified detection signal (via 742) to the Schmitt trigger (703).
	Regarding claim 11, Elenes further discloses (see Figures 6, 7) the EM pulse protection circuit (675) as recited in Claim 1, wherein the EM pulse protection circuit (675) is an on-chip circuit (see paragraphs [0023], [0037]) that is positioned on an electronic package (integrated circuit packages – see paragraphs [0037]-[0038]) including the integrated circuit (600).
	Regarding claim 12, Elenes further discloses (see Figures 6, 7) the EM pulse protection circuit (675) as recited in Claim 1, further comprising a response circuit (635) configured to receive the alarm signal (output of 715) and perform a defensive action in response (see Abstract and paragraphs [0014]-[0016], [0026]-[0032]).
	Regarding claim 13, Elenes further discloses (see Figures 6, 7) the EM pulse protection circuit (675) as recited in Claim 12, wherein the defensive action (see Abstract and paragraphs [0014]-[0016], [0026]-[0032]) is one or more items selected from the list consisting of: disable the integrated circuit (see Abstract and paragraphs [0014], [0015], [0027]), reset the integrated circuit (see paragraph [0028]), alter data stored on the integrated circuit (see paragraph [0028]), hide data that is on the integrated circuit (see paragraph [0028]), track the EM pulse attack (see paragraph [0031]), and provide incorrect data (see paragraph [0028]).
Regarding claim 14, Elenes discloses (see Figures 6, 7) an integrated circuit (600 – see paragraph [0023]), comprising: circuitry (610) configured to perform a function (processing function – see paragraph [0024]); and an electromagnetic (EM) pulse protection circuit (675) having detection circuitry with an antenna (684 – see paragraphs [0027]-[0029]) that generates a detection signal (detect signal – see paragraph [0026]) in response to an EM pulse attack (EMP attack – see paragraph [0029]) on the integrated circuit (600), wherein the detection signal is a differential voltage induced at the antenna (see paragraph [0031]), and wherein the EM pulse protection circuit (675) is located on-chip (see paragraphs [0023], [0037], [0038]) with the integrated circuit (600).
Elenes does not disclose wherein the detection signal is a differential voltage induced at two terminals of the antenna and an EM pulse protection circuit having validation circuitry, wherein the validation circuitry is configured to validate integrity of the antenna by checking latency of a signal propagating through the antenna. 
Cooley, however, teaches (see Figures 9-13) that it is well known in the art for a detection circuitry (505) including an antenna (501) configured to generate a detection signal (antenna signal – see paragraph [0225]) in response to an EM pulse attack (telemetry signal – see paragraphs [0223]-[0228]) to further comprise: wherein the detection signal (antenna signal) is a differential voltage (time varying voltage difference across electrodes 503a and 503b – see paragraphs [0225], [0248]) induced at two terminals (electrodes 503a and 503b – see paragraph [0225], [0248]) of the antenna (501).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to replace the antenna of Elenes with the antenna of Cooley and configure the detection signal to be a differential voltage induced at two terminals of the antenna in the integrated circuit of Elenes, as taught by Cooley (see paragraphs [0224], [0225], [0248]), in order to reduce or eliminate common mode noise generated in the detection circuitry, thus improving the overall efficiency and performance of the system.
	Furthermore, Zhang teaches (see Figures 1-2) that it is well known in the art to validate integrity (positioning precision of antenna for proper and efficient utilization – see paragraphs [0085]-[0091]) of an antenna (101) via validation circuitry (103) by checking latency (see paragraphs [0086]-[0091]) of a signal (radio signal – see paragraph [0087]) propagating through the antenna (101).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include validation circuitry configured to validate integrity of the antenna by checking latency of a signal propagating through the antenna in the EM pulse protection circuit of the integrated circuit of Elenes, as taught by Zhang (see paragraphs [0009]-[0047], [0085]-[0111]), in order to increase positioning precision to ensure proper and efficient utilization of the antenna, to prevent displacement, malfunction and/or damage to the antenna, and to improve the accuracy of the transmission and reception of a signal within the system, thus improving the overall efficiency and performance of the system.
	Regarding claim 15, Elenes discloses (see Figures 6, 7) the integrated circuit (600) as recited in Claim 14, except wherein the differential voltage induced is due to mutual coupling (k) between the antenna and an attack probe coil used for the EM pulse attack. 
	Elenes, however, teaches (see Figures 3-5) that it is well known in the art for the mutual coupling between an antenna (in 410) and an attack probe coil (440) used for an EM pulse attack (EMP faults – see paragraphs [0019]-[0021]) to induce a differential voltage (glitch voltage) to generate a detection signal in response to the EM pulse attack (see paragraphs [0018]-[0022]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include wherein the differential voltage induced is due to mutual coupling (k) between the antenna and an attack probe coil used for the EM pulse attack in the integrated circuit of Elenes, as taught by Elenes (see paragraphs [0002]-[0003], [0018]-[0022]), to monitor the integrated circuit and determine locations on the integrated circuit in which an EM pulse attack could cause failure or malfunction of operation of the integrated circuit in order to provide protection to the integrated circuit from potential EM pulse attacks by hackers attempting to gain access to cryptographic integrated circuits in an effort to steal valuable secure user data and information, thus improving the overall efficiency, performance and security of the system. 
	Regarding claim 18, Elenes further discloses (see Figures 6, 7) the integrated circuit (600) as recited in Claim 14, wherein the EM pulse protection circuit (675) further includes alarm circuitry (680) that receives (via 701) the detection signal (detect signal – see paragraph [0026]) and generates (via 703, 715, 742) an alarm signal (output of 715) that indicates detection of the EM pulse attack (EMP attack – see paragraph [0029]).
	Regarding claim 19, Elenes further discloses (see Figures 6, 7) the integrated circuit (600) as recited in Claim 18, further comprising a response circuit (635) configured to receive the alarm signal (output of 715) and perform a defensive action in response (see Abstract and paragraphs [0014]-[0016], [0026]-[0032]).
	Regarding claim 21, Elenes discloses (see Figures 6, 7) a method of protecting an integrated circuit (600) from an electromagnetic (EM) pulse attack (EMP attack – see paragraph [0029]), comprising: detecting (via 675, 684 – see paragraphs [0027]-[0029]), via an on-chip circuit (see paragraphs [0023], [0037], [0038]), an induced voltage at an on-chip antenna (684 – see paragraphs [0027]-[0029]) in response to an EM pulse attack voltage (voltage glitch – see paragraph [0031]) on the integrated circuit (600); generating (via 703, 715, 742) an alarm signal (output of 715) when the induced voltage exceeds a voltage threshold (see paragraphs [0030]-[0032]); and performing a defensive action is response to the alarm signal (see Abstract and paragraphs [0014]-[0016], [0026]-[0032]).
	Elenes does not disclose detecting an induced voltage at two terminals of an on-chip antenna and validating integrity of the antenna by checking latency of a signal propagating through the antenna. 
Cooley, however, teaches (see Figures 9-13) that it is well known in the art for a detection circuitry (505) including an antenna (501) configured to generate a detection signal (antenna signal – see paragraph [0225]) in response to an EM pulse attack (telemetry signal – see paragraphs [0223]-[0228]) to further comprise: wherein the detection signal (antenna signal) is a differential voltage (time varying voltage difference across electrodes 503a and 503b – see paragraphs [0225], [0248]) induced at two terminals (electrodes 503a and 503b – see paragraph [0225], [0248]) of the antenna (501).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to replace the antenna of Elenes with the antenna of Cooley and configure the detection signal to be a differential voltage induced at two terminals of the antenna in the method of Elenes, as taught by Cooley (see paragraphs [0224], [0225], [0248]), in order to reduce or eliminate common mode noise generated in the detection circuitry, thus improving the overall efficiency and performance of the system. 
Furthermore, Zhang teaches (see Figures 1-2) that it is well known in the art to validate integrity (positioning precision of antenna for proper and efficient utilization – see paragraphs [0085]-[0091]) of an antenna (101) via validation circuitry (103) by checking latency (see paragraphs [0086]-[0091]) of a signal (radio signal – see paragraph [0087]) propagating through the antenna (101).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include validating integrity of the antenna by checking latency of a signal propagating through the antenna in the method of Elenes, as taught by Zhang (see paragraphs [0009]-[0047], [0085]-[0111]), in order to increase positioning precision to ensure proper and efficient utilization of the antenna, to prevent displacement, malfunction and/or damage to the antenna, and to improve the accuracy of the transmission and reception of a signal within the system, thus improving the overall efficiency and performance of the system.
	Regarding claim 23, Elenes further discloses (see Figures 6, 7) the method as recited in Claim 21, wherein a value of the voltage threshold (predetermined threshold – see paragraphs [0029]-[0032]) is selected for the EM pulse attack voltage (voltage glitch – see paragraph [0031]).
Regarding claim 24, Elenes discloses the method as recited in Claim 21, except wherein the latency of the signal propagating through the antenna is determined by sending a signal from one terminal of the antenna to another terminal of the antenna and comparing a time the signal propagates from the one terminal of the antenna to the other terminal of the antenna with a known standard.
Zhang, however, teaches (see Figures 1-2) that it is well known in the art to validate integrity (positioning precision of antenna for proper and efficient utilization – see paragraphs [0085]-[0091]) of an antenna (101) via validation circuitry (103) by checking latency (see paragraphs [0086]-[0091]) of a signal (radio signal – see paragraph [0087]) propagating through the antenna (101), wherein the latency of the signal (radio signal – see paragraph [0087]) propagating through the antenna (101) is determined by sending a signal (radio signal – see paragraph [0087]) from one terminal of the antenna (101) to another terminal of the antenna (101) and comparing (to determine propagation delay – see paragraph [0087]) a time the signal propagates from the one terminal of the antenna to the other terminal of the antenna (see paragraph [0087]) with a known standard (see paragraphs [0086]-[0111]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include wherein the latency of the signal propagating through the antenna is determined by sending a signal from one terminal of the antenna to another terminal of the antenna and comparing a time the signal propagates from the one terminal of the antenna to the other terminal of the antenna with a known standard in the method of Elenes, as taught by Zhang (see paragraphs [0009]-[0047], [0085]-[0111]), in order to increase positioning precision to ensure proper and efficient utilization of the antenna, to prevent displacement, malfunction and/or damage to the antenna, and to improve the accuracy of the transmission and reception of a signal within the system, thus improving the overall efficiency and performance of the system.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Elenes as modified, as applied to claims 1 and 14 above, and further in view of Kirchmeier et al. (U.S. Publication No. 2017/0131427 – cited in PTO-892 issued on 02/22/2021), hereinafter Kirch.
Regarding claim 4, Elenes as modified further discloses (see Elenes Figures 6, 7) the EM pulse protection circuit (675) as recited in Claim 1, wherein the antenna (684) is an on-chip antenna (see paragraphs [0023], [0027]-[0029], [0037], [0038]).
Elenes as modified does not disclose wherein the antenna is center-tapped.
Kirch, however, teaches (see Figures 3-5) that it is well known in the art to replace a conventional antenna (see conventional antenna in Figures 3 & 4B) with a center-tapped antenna (see center-tapped antenna in Figures 3 & 4A). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to replace the antenna of Elenes as modified with the antenna of Kirch in the EM pulse protection circuit of Elenes as modified, as taught by Kirch (see paragraphs [0061]-[0063]), in order to improve the common mode rejection of the antenna in the detection circuitry, thus improving the overall efficiency and performance of the system.
Regarding claim 16, Elenes as modified further discloses (see Elenes Figures 6, 7) the integrated circuit (600) as recited in Claim 14, wherein the antenna (684) is an on-chip antenna (see paragraphs [0023], [0027]-[0029], [0037], [0038]).
Elenes as modified does not disclose wherein the antenna is center-tapped.
Kirch, however, teaches (see Figures 3-5) that it is well known in the art to replace a conventional antenna (see conventional antenna in Figures 3 & 4B) with a center-tapped antenna (see center-tapped antenna in Figures 3 & 4A). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to replace the antenna of Elenes as modified with the antenna of Kirch in the integrated circuit of Elenes as modified, as taught by Kirch (see paragraphs [0061]-[0063]), in order to improve the common mode rejection of the antenna in the detection circuitry, thus improving the overall efficiency and performance of the system.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elenes as modified, as applied to claims 1 and 14 above, and further in view of Saroka et al. (U.S. Publication No. 2013/0281800 – cited in PTO-892 issued on 02/22/2021), hereinafter Saroka.
Regarding claim 5, Elenes as modified further discloses (see Elenes Figures 6, 7) the EM pulse protection circuit (675) as recited in Claim 1, wherein the antenna (684) is integrated (see paragraphs [0023], [0027]-[0029], [0037], [0038]) on the integrated circuit (600).
Elenes as modified does not disclose wherein the antenna is a planar antenna.
Saroka, however, teaches (see Figure 4A) that it is well known in the art to replace a conventional antenna (350) with a planar antenna (see paragraph [0165]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to replace the antenna of Elenes as modified with the antenna of Saroka in the EM pulse protection circuit of Elenes as modified, as taught by Saroka (see paragraph [0165]), in order to reduce the effect of reverberations upon the quality of signal transmission and to produce short duration fast-decaying pulses for improved time and range resolution, thus improving the overall efficiency and performance of the system.
Regarding claim 17, Elenes as modified further discloses (see Elenes Figures 6, 7) the integrated circuit (600) as recited in Claim 14, wherein the antenna (684) is integrated (see paragraphs [0023], [0027]-[0029], [0037], [0038]) on the integrated circuit (600).
Elenes as modified does not disclose wherein the antenna is a planar antenna.
Saroka, however, teaches (see Figure 4A) that it is well known in the art to replace a conventional antenna (350) with a planar antenna (see paragraph [0165]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to replace the antenna of Elenes as modified with the antenna of Saroka in the integrated circuit of Elenes as modified, as taught by Saroka (see paragraph [0165]), in order to reduce the effect of reverberations upon the quality of signal transmission and to produce short duration fast-decaying pulses for improved time and range resolution, thus improving the overall efficiency and performance of the system.
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Elenes as modified, as applied to claims 1 and 21 above, and further in view of Öjefors et al. (U.S. Publication No. 2011/0001173 – cited in PTO-892 issued on 02/22/2021), hereinafter Öjefors.
Regarding claim 10, Elenes as modified further discloses (see Elenes Figures 6, 7) the EM pulse protection circuit (675) as recited in Claim 1, wherein the EM pulse protection circuit (675) is an on-chip circuit (see paragraphs [0023], [0037]) that is integrated (see paragraphs [0037]-[0038]) in the integrated circuit (600). 
Elenes as modified does not disclose wherein the EM pulse protection circuit is integrated in a silicon level of the integrated circuit.  
Öjefors, however, teaches (see Figures 1-3) that it is well known in the art for an EM pulse (electromagnetic radiation – see paragraph [0079]) protection circuit (1) to be an on-chip circuit (15 – see paragraph [0082]) that is integrated in a silicon level of the integrated circuit (see paragraphs [0022], [0082]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include wherein the EM pulse protection circuit is integrated in a silicon level of the integrated circuit in the EM pulse protection circuit of Elenes as modified, as taught by Öjefors (see paragraphs [0014]-[0022], [0082]), in order to permit a high integration density of detection components and to avoid transport losses between circuit components, thus improving the overall efficiency and performance of the system.
Regarding claim 22, Elenes as modified further discloses (see Elenes Figures 6, 7) the method as recited in Claim 21, wherein the on-chip (see paragraphs [0023], [0037]) antenna (684 – see paragraphs [0027]-[0029]) is integrated in the integrated circuit (see paragraphs [0037]-[0038]).
Elenes as modified does not disclose wherein the on-chip antenna is integrated in a silicon level of the integrated circuit.  
Öjefors, however, teaches (see Figures 1-3) that it is well known in the art for an antenna (2) of an EM pulse (electromagnetic radiation – see paragraph [0079]) protection circuit (1) to be an on-chip circuit (15 – see paragraph [0082]) that is integrated in a silicon level of the integrated circuit (see paragraphs [0022], [0082]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include wherein the on-chip antenna is integrated in a silicon level of the integrated circuit in the method of Elenes as modified, as taught by Öjefors (see paragraphs [0014]-[0022], [0082]), in order to permit a high integration density of detection components and to avoid transport losses between circuit components, thus improving the overall efficiency and performance of the system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Elenes as modified, as applied to claims 14, 18 and 19 above, and further in view of Bretschneider et al. (U.S. Publication No. 2002/0130248 – cited in IDS filed on 07/31/2018), hereinafter Bret.
Regarding claim 20, Elenes as modified discloses the integrated circuit as recited in Claim 19, except further comprising multiple EM pulse protection circuits distributed across the integrated circuit. 
Bret, however, teaches (see Figures 1-4) that it is well known in the art for an integrated circuit (200 – see paragraph [0029]) to comprise multiple (see paragraphs [0005], [0007], [0010], [0018], [0030]-[0033], [0039]-[0040]) electromagnetic (EM) pulse (irradiation with electromagnetic waves – see paragraphs [0005], [0030], [0040]) protection (see Abstract and paragraphs [0001]-[0015], [0030]-[0033], [0039]-[0040]) circuits (10 – see Figure 4) distributed across the integrated circuit (200), wherein the EM pulse protection circuit (10) is located on-chip with the integrated circuit (see paragraph [0029]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include multiple EM pulse protection circuits distributed across the integrated circuit of Elenes as modified, as taught by Bret (see Abstract and paragraphs [0001]-[0015], [0030]-[0033], [0039]-[0040]), in order to provide protection to the integrated circuit from manipulation and/or abuse, particularly to provide protection to multiple areas of the integrated circuit where the integrated circuit may be susceptible to attacks and external influences, thus improving the overall efficiency, performance and security of the system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838

/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838